 



Exhibit 10.1
FIRST AMENDMENT TO CREDIT AGREEMENT
     THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this “First Amendment”) dated as
of September 27, 2005, is among BELDEN & BLAKE CORPORATION, an Ohio corporation
(“Borrower”); and BNP PARIBAS (“Lender”).
RECITALS
     A. Borrower and Lender are parties to that certain First Amended and
Restated Credit and Guaranty Agreement dated as of August 16, 2005 (the “Credit
Agreement”), pursuant to which the Lenders have made certain credit available to
and on behalf of the Borrower.
     B. Borrower has requested and Lender has agreed to amend certain provisions
of the Credit Agreement.
AGREEMENTS
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
herein contained, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
Section 1. Defined Terms. Each capitalized term used herein but not otherwise
defined herein has the meaning given such term in the Credit Agreement. Unless
otherwise indicated, all section references in this First Amendment refer to
sections of the Credit Agreement.
Section 2. Amendments to Credit Agreement.
     2.1 Amendments to Section 1.1.
     (a) The following definition is hereby added where alphabetically
appropriate to read as follows:
          “First Amendment” means the First Amendment to Credit Agreement dated
as of September 27, 2005 among Borrower and the Lenders party thereto.”
     2.2 Amendments to Section 2.3.
     (a) Section 2.3(b)(iv)(A) is hereby amended to read as follows: “. . .the
Company and the Guarantors, as applicable, own the Oil and Gas Properties
specified therein subject to an Acceptable Security Interest on not less than
70% of the total value of Proven Reserves indicated herein, for the period from
the effective date hereof through October 31, 2005, and on not less than 75% of
the total value of Proven Reserves indicated herein, for the period from and
after November 1, 2005.”

 



--------------------------------------------------------------------------------



 



     (b) The third sentence of Section 2.3(d) is hereby amended to read as
follows: “No Proven Reserves shall be included or considered for inclusion in
the Borrowing Base unless the Administrative Agent and the Revolving Lenders
shall have received, at the Company’s expense, evidence of title reasonably
satisfactory in form and substance to the Administrative Agent that the
Administrative Agent has an Acceptable Security Interest in not less than 70% of
the value of the Oil and Gas Properties relating thereto pursuant to the
Security Instruments, for the period from the effective date hereof through
October 31, 2005, and in not less than 75% of the total value of the Oil and Gas
Properties relating thereto pursuant to the Security Instruments for the period
from and after November 1, 2005.”
     2.3 Amendment to Section 3.1.
     (a) The figure “80%” in line 5 of Section 3.1(i)(i) is hereby amended to
read “70%”.
     2.4 Amendment to Section 4.14.
     (a) The last sentence of Section 4.14(b) is hereby amended to read as
follows: “As of the Closing Date, with respect to Hydrocarbon Interests set
forth on Schedule 4.14 constituting 70% of the total value of Proven Reserves,
each Credit Party has a net revenue interest no less than the net revenue
interest set forth on such Schedule for such Proven Reserves.”
     2.5 Amendment to Section 5.11.
     (a) Lines 8-10 of Section 5.11(b), commencing with the word “shall and
terminating with the word “Report” shall be revised to read as follows: “. .
.shall represent no less than 70% of the value of the Proven Reserves of Company
and the Guarantors based on the most recent Engineering Report, for the period
from the effective date hereof through October 31, 2005, and 75% of the value of
the Proven Reserves of Company and the Guarantors based on the most recent
Engineering Report, for the period from and after November 1, 2005.”
     2.6 Amendment to Section 5.12.
     (a) Lines 13 and 14 of Section 5.12, commencing with the word
“constituting” and terminating with the word “Report” shall be revised to read
as follows” “. . .constituting at least 70% of the value of the Proven Reserves
of Company and the Guarantors based on the most recent Engineering Report, for
the period from the effective date hereof through October 31, 2005, and 75 % of
the value of the Proven Reserves of Company and the Guarantors based on the most
recent Engineering Report, for the period from and after November 1, 2005.”
Section 3. Conditions Precedent.

2



--------------------------------------------------------------------------------



 



     3.1 This First Amendment shall become effective as of the date first set
forth above when each of the following conditions is satisfied or waived in
accordance with the applicable terms of the Credit Agreement:
     (a) The Administrative Agent and Lender shall have received all fees and
other amounts due and payable, if any, in connection with this First Amendment
on or prior to the effective date hereof.
     (b) No Default shall have occurred and be continuing, after giving effect
to the terms of this First Amendment.
Section 4. Miscellaneous.
     4.1 Confirmation. The provisions of the Credit Agreement, as amended by
this First Amendment, shall remain in full force and effect following the
effectiveness of this First Amendment.
     4.2 Counterparts. This First Amendment may be executed by one or more of
the parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of this First Amendment by facsimile transmission shall be
effective as delivery of a manually executed counterpart hereof.
     4.3 No Oral Agreement. This First Amendment and the Credit Agreement
represent the final agreement between the parties and may not be contradicted by
evidence of prior, contemporaneous, or unwritten oral agreements of the parties.
There are no subsequent oral agreements between the parties.
     4.4 GOVERNING LAW. THIS FIRST AMENDMENT (INCLUDING, BUT NOT LIMITED TO, THE
VALIDITY AND ENFORCEABILITY HEREOF) SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
[SIGNATURES BEGIN NEXT PAGE]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
be duly executed to be effective as of the date first written above.

              BELDEN & BLAKE CORPORATION
 
       

  By:   /s/ James M. Vanderhider 

       

  Name:   James M. Vanderhider

       

  Title:   President and Chief Operating Officer

       

S-1



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
be duly executed to be effective as of the date first written above.

              BNP PARIBAS
 
       

  By:   /s/ Gabe Ellisor

       

  Name:   Gabe Ellisor

       

  Title:   Authorized Signatory
 
       

  By:   /s/ Polly Schott

       

  Name:   Polly Schott

       

  Title:   Authorized Signatory

S-2